           Case 1:11-cv-03743-LGS Document 1016 Filed 08/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
DONNA KASSMAN, et. al,                                         :
                                             Plaintiffs,       :    11 Civ. 3743 (LGS)
                                                               :
                           -against-                           :          ORDER
                                                               :
KPMG LLP,                                                      :
                                             Defendant.        :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendant filed a pre-motion letter in anticipation of a motion to dismiss

Plaintiff Anne Macedonio’s Amended Verified Fact Sheet (Dkt. No 1013), and Plaintiff filed a

responsive letter (Dkt. No. 1015). It is hereby

        ORDERED that, Defendant’s motion to dismiss shall be briefed according to the following

schedule, and all submissions shall be double-spaced:

             •   by September 13, 2021, Defendant shall file the motion to dismiss with a

                 memorandum of law not to exceed twenty-five (25) pages;

             •   by October 4, 2021, Plaintiff shall file her opposition, not to exceed twenty-five (25)

                 pages;

             •   by October 14, 2021, Defendant shall file any reply in support of the motion, not to

                 exceed ten (10) pages.

Plaintiff Macedonio’s responsive letter (Dkt. No. 1015) should be considered a part of and a

supplement to her pleading for purposes of the motion.

        The parties shall comply with the Court’s Individual Rules, and if in effect, the Emergency

Individual Rules and Practices in light of COVID-19.

Dated: August 23, 2021
       New York, New York
